BY THE COMMISSION.
Whereas, in 1955 this commission entered its order requiring the trustees of the Florida East Coast Railway to construct a new passenger station in the city of Miami at its Buena Vista Yards; and
Whereas, said order has been approved by the Interstate Commerce Commission, the United States District Court, and the new owners of the Florida East Coast Railway Company; and
Whereas, the construction of said new passenger station, as required by order of this commission, has been made a part of the plan of reorganization of said Florida East Coast Railway, and is now an obligation of said railway company; and
____Whereas, the new and present owners of said Florida East Coast Railway Company have had possession of said railroad properties for more than one year; and
Whereas, it appears to this commission that the said Florida East Coast Railway Company, since reorganization, has had ample time to make substantial progress in complying with this commission’s order to construct a new passenger station in the city of Miami.
Now, therefore, in consideration thereof, it is ordered that the Florida East Coast Railway Company he and it is hereby directed to file with this commission on, or before, Friday, May *13425, 1962, a full and complete report on the progress it has made in the construction of said new passenger station. Said report, among other things, shall answer the following specific questions, if possible—
1. What progress has been made in clearing the Buena Vista Yards to make way for the construction thereon of said new passenger station?
2. Have architect’s plans for said new passenger station been completed, and if not, when will they be completed and a copy furnished to this commission?
3. Has a contract been entered into for the construction of said new passenger station, and, if not, when will said contract be executed?
4. What date does the railway company expect to begin actual construction of said new passenger station?
5. What date does the railway company expect to complete the construction of said new passenger station?
6. When does the railway company expect to complete the physical removal of the present passenger station in downtown Miami?